DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Species A1 (Claims 3 & 15) and Species B2 (Claim 12) in the reply filed on 8/9/2021 is acknowledged.
Claims 4-6, 11 and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Claim Objections
Claim 18 is objected to because of the following informalities:  Claim 18 should depend on Claim 14 instead of Claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claim(s) 1, 2, 7-9, 14 and 17-20 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Lee (WO2008/045004) of which U.S. Publication No. 2010/0084113 is cited in the below rejection.
Regarding Claim 1, Lee teaches a method for manufacturing a thermal ground plane, the method comprising:

disposing a liquid channel (Fig. 10, 57) on the first planar substrate member; 
disposing a mesh structure (Fig. 6a, 60a) on either or both the first planar substrate member and the liquid channel ([0045]);
disposing a vapor core (Fig. 6a, 70) on at least one of the first planar substrate member, the liquid channel, and the mesh structure, such that the mesh structure (Fig. 6a, 60a) separates the liquid channel (Fig. 10, 57) from the vapor core (Fig. 6a, 70) ([0048]);
disposing a second planar substrate member (Fig. 6a, 50a) on the first planar substrate member (Fig. 6a, 50b) such that the second planar substrate member and the first planar substrate member enclose the liquid channel (Fig. 10, 57), the mesh structure (Fig. 6a, 60a), and the vapor core (Fig. 6a, 70);
sealing the thermal ground plane by sealing at least a portion of the first planar substrate member (Fig. 6a, 50b) with a portion of the second planar substrate member (Fig. 6a, 50a) ([0044] & [0076]); and
charging the thermal ground plane with a working fluid, wherein the working fluid is fully enclosed within the thermal ground plane ([0060a]: coolant);.
Regarding Claim 2, Lee teaches the method according to claim 1, wherein the mesh structure is flexible ([0045]: sheet of fibers would be flexible).
Regarding Claim 7, Lee teaches the method according to claim 1, wherein the mesh (Fig. 6a, 60a) is directly bonded with either or both the first planar substrate member (Fig. 6a, 50b) and the liquid channel (Fig. 10, 57). ([0049]: pressure tension member (70) presses the fiber sheet (60a) against the casing (50a) or the channels (57).)          
Regarding Claim 8, Lee teaches the method according to claim 1, wherein the mesh comprises either a micro-wicking structure or a nano-wicking structure ([0021]: nano-tube). 
Regarding Claim 9, Lee teaches the method according to claim 1, wherein the vapor core (Fig. 6a, 70) includes one or more support structures (Fig. 6a, 80) disposed between the mesh and the second planar substrate ([0048]).
Regarding Claim 14, Lee teaches a thermal ground plane comprising:
a first planar substrate member (Fig. 6a, 50b);
a liquid channel (Fig. 10, 57) disposed on the first planar substrate member; 
a mesh structure (Fig. 6a, 60a) disposed on either or both the first planar substrate member (Fig. 6a, 50b) and the liquid channel (Fig. 10, 57) ([0045]);
a vapor core (Fig. 6a, 70) disposed on at least one of the first planar substrate member, the liquid channel, and the mesh structure, wherein that the mesh structure separates the liquid channel from the vapor core ([0048]); and
a second planar substrate member (Fig. 6a, 50a) disposed on the first planar substrate member such that the second planar substrate member and the first planar substrate member enclose the liquid channel, the mesh structure, and the vapor core;
wherein at least a portion of the first planar substrate member is sealed with a portion of the second planar substrate member ([0044] & [0076]), and
wherein the thermal ground plane fully encloses a working fluid within the thermal ground plane ([0060a]: coolant).
Regarding Claim 17, Lee teaches the thermal ground plane according to claim 14, wherein the mesh (Fig. 6a, 60a) is bonded with either or both the first planar substrate member (Fig. 6a, 50b) and the liquid channel (Fig. 10, 57). ([0049]: pressure tension member (70) presses the fiber sheet (60a) against the casing (50a) or the channels (57).)
Regarding Claim 18, Lee teaches the thermal ground plane according to claim 14, wherein the mesh comprises either a micro-wicking structure or a nano-wicking structure ([0021]: nano-tube). 
Regarding Claim 19, Lee teaches the thermal ground plane according to claim 14, wherein the vapor core (Fig. 6a, 70) includes one or more support structures (Fig. 6a, 80) disposed between the mesh and the second planar substrate ([0048]).
 Regarding Claim 20, Lee teaches the thermal ground plane according to claim 14, further comprising a plurality of thermal vias or one or more wicking structures (Fig. 6a, 60b) disposed between the liquid channel and either or both a condenser region and an evaporator region ([0050]).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee (WO2008/045004) of which U.S. Publication No. 2010/0084113 is cited in the below rejection, as applied to Claim 1, and further in view of Valenzuela (U.S. Patent Publication No. 2005/0230085).
Regarding Claim 3, Lee teaches the method according claim 1, wherein the liquid channel (Fig. 10, 57) is disposed on the first planar substrate (Fig. 6a, 50b) as etched channels (Fig. 10, 57) on the planar substrate. ([0074]).
Lee does not explicitly teach etched micro-channels.
Valenzuela teaches etched micro-channels (Fig. 15, 446) on the planar substrate (Fig. 15, 404) ([0081])
It would have been obvious to form the channels of Lee in micro-scale as taught by Valenzuela in order for them to act as an effective capillary structure as suggested in Valenzuela [0081].
Regarding Claim 15, Lee teaches the thermal ground plane according to claim 14, wherein the liquid channel (Fig. 10, 57) comprising a plurality of etched channels (Fig. 10, 57) on the planar substrate (Fig. 6a, 50b). ([0074]).
Lee does not explicitly teach etched micro-channels.
Valenzuela teaches etched micro-channels (Fig. 15, 446) on the planar substrate (Fig. 15, 404) ([0081])
It would have been obvious to form the channels of Lee in micro-scale as taught by Valenzuela in order for them to act as an effective capillary structure as suggested in Valenzuela [0081].

Claim 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee (WO2008/045004) of which U.S. Publication No. 2010/0084113 is cited in the below rejection, as applied to Claim 1, and further in view of Wong. (U.S. Patent Publication No. 2007/0056714).
Regarding Claim 12, Lee teaches the method according to claim 1, but does not explicitly teach further comprising applying a coating to at least one of the mesh structure, the first planar substrate member, and the second planar substrate member, wherein the coating creates at least one hydrophilic region. 
Wong teaches applying hydrophilic or hydrophobic treatments to groove wall (Fig. 6,
202) by coating. ([0020])
It would have been obvious to one of ordinary skill in the arte at the time the invention was made to coat at least one of the mesh structure, the final planar substrate member, and the second planar substrate member of Lee as taught by Wong to enhance water collection and heat transfer as suggested in Wong [0020].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 3, 7, 8, 9, 10, 12, 14, 15, 17, 18, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 5, 6, 7, 8, 10, 11, 12, 14, 15, 16 and 17 of U.S. Patent No. 9, 651,312. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the current application are closely taught by the claims in the patent.
Claims 1, 2, 10, 12, 13, 14 and 20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 9, 12, 14 and 15 of U.S. Patent No. 10,527,358. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the current application are closely taught by the claims in the patent.
Claims 1, 2, 3, 7, 8, 10, 12, 14, 15, 17, 18, 19 and 20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 7, 8, 10, 12, 13, 14, 16,  of U.S. Patent No. 10,571,200. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the current application are closely taught by the claims in the patent.

Allowable Subject Matter
Claims 10 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome above double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN S YOO whose telephone number is (571)270-7141.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on (571) 272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/JUN S YOO/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        9/20/2021